Citation Nr: 0710698	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of January 1948 which severed service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to November 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied in a rating decision of April 1991.  The veteran 
was informed of the decision and he did not appeal.

2.  The evidence submitted since the rating decision of April 
1991 is cumulative in character.

3.  The rating decision of January 1948, which severed 
service connection for bilateral hearing loss disability, was 
subsumed by a decision of the Board of Veterans' Appeals.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision, which denied service 
connection for bilateral hearing loss disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  The evidence received since the April 1991 rating 
decision, service connection for bilateral hearing loss 
disability, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).

3.  The rating decision of January 1948, which severed 
service connection for bilateral hearing loss disability, is 
not subject to an allegation of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2006).

4.  The parties have not raised a valid allegation of CUE.  
38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for basic eligibility for VA 
benefits.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  In a phone 
call of January 2002 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case during the 
phone call of January 2002 the evidence needed to establish 
entitlement was specifically described and the appellant was 
asked if there was any additional evidence pertaining to the 
claim in conjunction with providing a description of evidence 
that would be relevant to the appellant's claim.  Therefore, 
the Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  Dingess notice was provided via a 
letter of March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, lay 
statements and outpatient treatment records have been 
submitted.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

New and Material 

The veteran was initially granted service connection for 
bilateral hearing loss disability in a rating decision of 
January 1944.  In a rating decision of January 1948 the RO 
severed service connection for bilateral hearing loss 
disability on the basis that the veteran's hearing loss pre-
existed service and it had not been aggravated by service 
beyond its natural progression.  In a decision of May 1948 
the Board upheld the severance.

The veteran submitted requests to reopen the claim in 
September 1949 and April 1955.  The veteran's requests were 
denied in rating decisions of September 1949 and April 1955, 
respectively.

The veteran most recently requested that his claim be 
reopened in March 1991.  The RO, in a rating decision dated 
in April 1991, denied the appellant's claim for service 
connection for bilateral hearing loss disability on the basis 
that the evidence submitted did not show that the veteran's 
pre-existing bilateral hearing loss disability was aggravated 
by service.  

At the time of the decision, the record included numerous 
pieces of evidence including, service medical records, VA 
examinations of November 1944 and October 1947, transcripts 
of a hearing in front of the Board held in March 1948, the 
Board's decision of May 1948, and numerous letters from the 
veteran's friends and acquaintances stating that the veteran 
was hard of hearing after service.  

Submitted since the RO's April 1991 rating decision are VA 
outpatient treatment records showing treatment for bilateral 
hearing loss and duplicate copies of evidence previously 
submitted.  

The RO's April 1991 rating decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1991 rating decision.

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).
The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of the appellant's bilateral hearing loss disability 
and evidence that the veteran's bilateral hearing loss 
disability existed prior to service and was not aggravated by 
service.  Since that determination, the appellant has 
presented additional evidence of treatment for his bilateral 
hearing loss.  This evidence is cumulative.  At the time of 
the prior decision evidence had established that the veteran 
had the disability.  According to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Accordingly, 
the additional evidence is not new and material and the claim 
is not reopened. 

CUE

Initially, the Board notes that it has been determined by the 
Court that the VCAA is not applicable to clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Under the applicable law and regulations, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  
The appellant has not raised a valid allegation of CUE.  In 
1948, the Regional Office severed service connection for 
hearing loss.  However, the veteran appealed.  The Board of 
Veterans' Appeals addressed and denied the issue on appeal.  
As such, the 1948 Regional Office decision was subsumed by 
the Board of Veterans' Appeals decision and is not subject to 
challenge on the basis of clear and unmistakable error.  If 
the veteran wishes to file a motion of clear and unmistakable 
error regarding the decision of the Board, he is a liberty to 
so file.  Instructions follow this decision.

Accordingly, the appeal is dismissed without prejudice.


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is denied.

The veteran's claim of clear and unmistakable error (CUE) in 
the rating decision of January 1948 which severed service 
connection for bilateral hearing loss is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


